GREEN, J.
(specially concurring).
On this appeal from a final judgment terminating his parental rights, the issue of whether the evidence was sufficient to support a finding of prospective abuse as to the unharmed.child, Z.K.P., was waived and is not properly before this court where the appellant father failed to specifically raise the same in his motion for judgment of dismissal at the conclusion of DCF’s case. See J.D. v. Dept. of Children and Fams., 825 So.2d 447 (Fla. 1st DCA 2002). Moreover, the father’s challenge to the insufficiency of the evidence does not-rise *626to the level of fundamental error so as to permit him to raise it for the first time on appeal. See F.B. v. State, 852 So.2d 226, 229-30 (Fla.2003) (“rarely will an error be deemed fundamental, and the more general rule requiring a contemporaneous objection to preserve an issue for appellate review will usually apply. We find that the interests of justice are better served by applying this general rule to challenges to the sufficiency of the evidence.”). I would therefore affirm the final judgment under review for this reason alone.